Citation Nr: 1036689	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  00-13 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for chronic otitis media has been received.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1953 to March 1955.

In October 1969, the RO denied the Veteran's claim for service 
connection for tinnitus and an ear disorder.  The Veteran 
appealed and the Board of Veterans' Appeals (Board) continued the 
denial in a decision dated in March 1971.

This appeal to the Board arose from a March 1999 rating decision 
in which the RO declined to reopen the Veteran's claims for 
service connection for chronic otitis media and for tinnitus, as 
well as denied the Veteran's claim of service connection for 
hearing loss.  In March 2000, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
April 2000, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in June 2000.

In August 2002, the Veteran testified during a Board video-
conference hearing before an Acting Veterans Law Judge (VLJ); a 
transcript of that hearing is of record.

In April 2003, the Board undertook additional development of the 
claims under the provisions of 38 C.F.R. § 19.9 (2002) and Board 
procedures then in effect.  However, the provisions of 38 C.F.R. 
§ 19.9 essentially conferring upon the Board jurisdiction to 
adjudicate claims on the basis of evidence developed by the 
Board, but not reviewed by the RO, were later held to be invalid.  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  Hence, in November 2003, the Board 
remanded these matters (although mistakenly only one of the 
issues was listed on the title page) to the RO for completion of 
the requested development.  In a January 2007 supplemental SOC 
(SSOC), the Appeals Management Center (AMC) in Washington, D.C. 
continued to deny the claim for service connection for bilateral 
hearing loss.

In response to the Board's April 2007 letter apprising the 
appellant that the acting VLJ who presided at his August 2002 
hearing was no longer employed with the Board, and informing him 
of his right to another hearing, the Veteran indicated the 
following month that he wanted another hearing before a Veterans 
Law Judge at the RO.

In June 2007, the Board again remanded these matters to the RO 
for further action, to include scheduling another Board hearing 
at the RO and the issuance of an SSOC on the issues of whether 
new and material evidence had been presented to reopen claims for 
service connection for chronic otitis media and tinnitus.  After 
accomplishing the requested action, the RO continued to deny the 
request to reopen claims for service connection for chronic 
otitis media and tinnitus (as reflected in a July 2007 SSOC) and 
returned these matters to the Board for further appellate 
consideration.

In February 2008, the Veteran testified during a Board hearing 
before the undersigned VLJ at the RO; a transcript of that 
hearing is of record.  After the hearing, the Veteran submitted 
additional evidence, including definitions of different ear 
disorders and private medical records of treatment for his 
hearing, along with a waiver of initial RO consideration of the 
additional evidence.  

In March 2008, the Board reopened the Veteran's claim for service 
connection for tinnitus, but declined to reopen the Veteran's 
claim for service connection for otitis media, as well as denied 
service connection for tinnitus, and for bilateral hearing loss, 
on the merits.  The Veteran filed a motion for reconsideration in 
April 2008.  In July 2008, the Board found that the Veteran  had 
not demonstrated that the Board decision contained obvious error, 
and denied the motion for reconsideration.  

The Veteran appealed the March 2008 Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In April 
2009, counsel for the Veteran and the VA Secretary filed a Joint 
Motion with the Court to partially vacate and remand the March 
2008 decision based on failure to translate all medical records 
and argument from Spanish to English.  By Order dated April 2009, 
the Court granted the Joint Motion, vacating the March 2008 
decision, and remanding the matters on appeal to the Board for 
further proceedings consistent with the Joint Motion.

In March 2010, the undersigned VLJ granted the motion of the 
Veteran's previous representative to advance this appeal on the 
Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 
2002) and 38 C.F.R. § 20.900(c) (2009).

In April 2010, pursuant to the directives in the Joint Remand, 
the Board obtained translation of the outstanding documents, and 
the translated documents were associated with the claims file.

For the reasons expressed below, the matters on appeal are, 
again, being remanded to the RO, via the AMC in Washington, D.C.  
VA will notify the appellant when further action, on his part, is 
required. 


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted, even though such will, 
regrettably, further delay an appellate decision on these 
matters.

The record reflects that the Veteran requires assistance in 
obtaining additional private records of treatment, specifically 
from Dr. Navarro, which may bear on resolution of all the claims 
on appeal.  Once VA becomes aware of the existence of relevant 
records before deciding the claim, it will notify the claimant of 
the records and request that he provide a release for those 
records.  See 38 C.F.R. § 3.159(e)(2) (2009).  For this reason, a 
remand of all these matters is order.

The Board also finds that the record does not include sufficient 
medical opinion evidence to resolve the claims for service 
connection for bilateral hearing loss and for tinnitus.

In December 2006, a VA examiner opined that the Veteran's hearing 
loss was less likely than not related to his service without 
providing a rationale for her opinion.  She also noted that 
severe acoustic trauma could cause permanent damage to the ears, 
even during short periods of exposure.  This statement is 
confusing because it is unclear whether the examiner was 
referring to the Veteran's acoustic trauma in service or his 
significant, post-service noise exposure.  

The examiner also failed to discuss the Veteran's complaints of 
tinnitus that he asserts has existed since service.  The 
Veteran's assertions of ringing in the ears since service, and 
the current diagnosis of tinnitus, taken together with the 
complaints of acoustic trauma in service, suggests that Veteran 
may have current tinnitus related to service.  However, the 
record includes no actual opinion addressing the medical 
relationship, if any, between current tinnitus, and service.  

Under these circumstances, the Board finds that a medical 
opinion-based on full consideration of the Veteran's documented 
medical history and assertions, and supported by clearly-stated 
rationale-would be helpful in resolving both de novo claims for 
service connection.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the RO should arrange for the Veteran to undergo 
ear, nose, and throat (ENT) examination by an appropriate 
physician, at a VA medical facility.  The Veteran is hereby 
advised that failure to report to the scheduled examination, 
without good cause may result in denial of the original claim for 
service connection for bilateral hearing loss, and shall result 
in denial of the reopened claim for service connection for 
tinnitus.  See 38 C.F.R. § 3.655(a), (b) (2009).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate family 
member.  If the Veteran fails to report to the scheduled 
examination, the RO should obtain and associate with the claims 
file (a) copy(ies) of the notice(s) of the date and time of the 
examination sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo examination, to 
ensure that all due process requirements are met, and that the 
record before the examiner is complete, the RO should also give 
the Veteran another opportunity to provide information and/or 
evidence pertinent to the claims on appeal.  The RO's letter to 
the Veteran should explain that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the relevant 
statute to clarify that VA may make a decision on a claim before 
the expiration of the one-year notice period).  The RO should 
specifically request that the Veteran provide authorization for 
it to obtain any outstanding private medical records, including 
those from Dr. Navarro.

Thereafter, the RO should attempt to obtain any additional 
evidence for which the Veteran provides sufficient information, 
and, if needed, authorization, following the current procedures 
prescribed in 38 C.F.R. § 3.159 (2009).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to ensure 
full compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO should 
also undertake any other development and/or notification action 
deemed warranted by the VCAA prior to adjudicating the claims on 
appeal.  As indicated, the RO's adjudication of these claims must 
include consideration of all pertinent evidence added to the 
claims file since the RO's last adjudication of each claim.

As a final matter, the Board points out that a service 
organization (Veterans of Foreign Wars of the United States) and 
an attorney have each submitted argument to the Board on the 
Veteran's behalf.  The claims file contains a valid VA Form 21-
22, appointing Veterans of Foreign Wars of the United States as 
the Veteran's representative, and-although the private attorney 
representative represented the Veteran in proceedings before the 
Court-this appointment has not been revoked. If the Veteran 
wishes to have his attorney represent him before the Board, he 
must file an appropriate power of attorney with the RO.

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action: 

1.  The RO should send to the Veteran and his 
representative a letter requesting that the 
Veteran provide sufficient information, and 
if necessary, authorization to enable it to 
obtain any additional evidence pertinent to 
the claim on appeal that is not currently of 
record.  The RO should specifically 
request that the Veteran provide 
authorization for it to obtain any 
outstanding private medical records, 
including those from Dr. Navarro.

The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

2.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified-to include records of 
Dr. Navarro-following the current procedures 
set forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were not 
obtained, explain the efforts taken to obtain 
them, and describe further action to be 
taken.

3.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, or a 
reasonable time period for the Veteran's 
response has expired, the RO should arrange 
for the Veteran to undergo ENT examination, 
by an appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made available 
to the examining physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The physician should offer an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability), that the Veteran's bilateral 
hearing loss disability had its onset in or 
is otherwise medically related to service.  
The physician should also offer an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability), that the Veteran's tinnitus had 
its onset in or is otherwise medically 
related to service. 

In rendering each requested opinion, the 
physician should specifically consider the 
in- and post-service treatment records, as 
well as the Veteran's assertions (to include 
assertions of continuity of tinnitus since 
service).  

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in a 
printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file (a) copy(ies) 
of any notice(s) of the date and time of the 
examination sent to the Veteran by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claims on appeal.  If the 
Veteran fails, without good cause, to report 
the scheduled examination, in adjudicating 
the reopened claim for service connection for 
tinnitus, the RO should apply the provisions 
of 38 C.F.R. § 3.655(b), as appropriate.  
Otherwise, the RO should adjudicate each 
claim on appeal in light of all pertinent 
evidence (to particularly include all that 
added to the claims file since the RO's last 
adjudication of these claims) and legal 
authority.  

7.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate SSOC 
that includes clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  The RO is reminded that 
this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

